GATING AGREEMENT

 
This GATING AGREEMENT (the “Agreement”) is made this 27th day of February, 2009,
between Signature Exploration & Production Corp., a Delaware corporation (the
“Company”) and Scott Allen (the “Shareholder”).
 
Recitals
 
A.
The Company is in the process of executing on a new business direction and
raising capital for the purpose of developing its business plan and promoting
the financial interests of the Company and its shareholders.

 
B.
It has been determined that to assist the Company in moving forward in these
efforts, it is  necessary to restructure the existing financial affairs of the
Company by, to the extent possible, placing certain shares of capital stock of
the Company that are already issued and outstanding in a GATING AGREEMENT.

 
C.
The Shareholder has agreed to place her or his or its shares into a GATING
AGREEMENT pursuant to the terms and conditions of this Agreement.

 
Agreement
 
In consideration of mutual promises set forth herein and other good and valuable
consideration, the parties hereto agree as follows:
 
1.      Restriction on Transfer of Shares.  The Shareholder agrees to not
transfer, sell, assign or convey, or offer or agree to transfer, sell, assign or
convey more than 5 percent of her, his or its shares of stock of the Company
(the “Shares”) during any calendar month for a period of two years from the date
of this Agreement. The number of shares representing the 5 percent is based on
the number of shares owned on the date of this Agreement. By example, if a
Shareholder owns 100,000 shares on the date of this Agreement, the Shareholder
agrees to sell no more than 5,000 shares per calendar month for the term of this
Agreement.
 
2.      Consideration.  In consideration for entering into and performing all of
the terms and conditions of this Agreement, the Shareholder shall be issued by
Company, shares of common stock of the Company (the “Consideration Shares”)
equal in number to 5% of the Shareholder’s Shares restricted by this
Agreement.  The Consideration Shares shall have the same restrictions on trading
as the other Shares restricted by this Agreement. The Consideration Shares will
be delivered to the Shareholder within 15 business days from the date of this
Agreement.
 
3.      Notation of  Shares.  The Shareholder shall assist the Company in taking
any or all of the following actions or other actions as requested by the Company
from time to time in order for the Shares to be designated as having trading
restrictions on the Shares:
 
 
1

--------------------------------------------------------------------------------

 
 
a)
Forward any certificates representing the Shares to the Company so that
certificates representing the Shares can be reissued to the Shareholder bearing
appropriate restrictive legends.

 
b)
Supply the Company with information regarding brokerage accounts in which any of
the Shares are deposited and countersign any correspondence to applicable
brokerage houses instructing that the Shares not be traded except pursuant to
the terms and conditions of this Agreement.

 
c)
Agreeing that the Company’s transfer agent be made aware of this Agreement and
that by signing this Agreement, the transfer agent is authorized by the
Shareholder to enforce this Agreement with respect to the Shares.

 
4.      Remedies.  The Shareholder acknowledges and agrees that the Company
could not be made whole by monetary damages in the event of any default by the
Shareholder of the terms and conditions set forth in this Agreement.  It is
accordingly agreed and understood that the Company, in addition to any other
remedy which it may have in law or equity, shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and specifically to enforce
the terms and provisions hereof in any action instituted in any court of the
State of Florida or in any other court that has appropriate jurisdiction.
 
5.      Modification.  No modification of this Agreement shall be valid unless
made in writing and signed by both parties.
 
6.      Binding Effect.  This Agreement shall be binding upon the parties and
their respective heirs, successors and assigns.
 
7.      Integration.  This Agreement is intended to be the final and complete
statement of the terms of the parties' agreements regarding the subject of this
Agreement.  This Agreement supersedes all prior agreements and statements on
these subjects, and it may not be contradicted by evidence of any prior or
contemporaneous statements or agreements.
 
8.      Construction.  This Agreement shall be construed as a whole, according
to its fair meaning, and not in favor of or against any party.  By way of
example and not limitation, this Agreement shall not be construed against the
party responsible for any language in this Agreement.  The headings of the
paragraphs hereof are inserted for convenience only, and do not constitute part
of and shall not be used to interpret this Agreement.
 
9.      Attorneys' Fees.  Should either party or a successor or permitted assign
of either party resort to legal proceedings to enforce this Agreement, the
prevailing party in such legal proceeding shall be awarded, in addition to such
other relief as may be granted, attorneys' fees and costs incurred in connection
with such proceeding.
 
10.     Severability.  If any term, provision, covenant or condition of this
Agreement, or the application thereof to any person, place or circumstance,
shall be held to be invalid, unenforceable or void, the remainder of this
Agreement and such term, provision, covenant or condition as applied to other
persons, places and circumstances shall remain in full force and effect.
 
 
2

--------------------------------------------------------------------------------

 
 
11.     Recitals.  The recitals set forth in the forepart of this document are
hereby incorporated herein as though fully set forth in this section 11.

 
12.     Acknowledge and Agreement to Perform Necessary Acts.  The Shareholder
acknowledges that she, he or it has had the opportunity to consult legal counsel
in regard to this Agreement, that Shareholder has read and understands this
Agreement, that she, he or it is fully aware of its legal effect, and that
Shareholder has entered into it freely and voluntarily and based on her, his or
its own judgment and not on any representations or promises other than those
contained in this Agreement.  Shareholder agrees to perform any further acts and
execute and deliver any documents that may be reasonably necessary to carry out
the provisions and the intention of this Agreement.
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
set forth below.
 
SIGNATURE EXPLORATION & PRODUCTION CORP.


By: /s/ Steven Weldon
Name: Steven Weldon
Title: Chief Financial Officer


SHAREHOLDER



By: /s/ Scott Allen
Name: Scott Allen
Number of shares owned: 6,538
 
 
3

--------------------------------------------------------------------------------

 